Citation Nr: 1448248	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968 and from December 1990 to May 1991.  He died in April 2009.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013 the Board remanded this cause-of-death claim for further development and consideration.  Listed on the title page of the remand were two additional claims, which were for accrued benefits, meaning benefits due and unpaid at the time of the Veteran's death.  The Board identified those additional claims as pending at the time of the Veteran's death that had not been adjudicated; hence, they were subject to consideration as accrued benefits claims.  The Board referred these other claims to the RO since the Agency of Original Jurisdiction (AOJ).

The RO never actually adjudicated these accrued benefits claims, however, because it determined there were no pending claims at the time of the Veteran's death.  Consequently, the issues of entitlement to service connection for an innocently-acquired psychiatric disorder and whether new and material evidence had been received to reopen a claim for service connection for a lung disorder were never adjudicated as accrued benefits claims.  The Appeals Management Center (AMC) noted this in the January 2014 supplemental statement of the case (SSOC) and properly referred the matters to the RO as directed.  Since the Board has no jurisdiction over the accrued benefits claims, no further action will be taken concerning these other claims unless an appeal is perfected regarding them.

As for the cause-of-death claim that is before the Board, it is again being remanded to the AOJ rather than decided.


REMAND

The Board previously remanded the cause-of-death claim, in part, to obtain several different opinions to assist in determining whether any service-connected disabilities caused or contributed substantially or materially to the Veteran's death.  Although adequate responses were provided to many of the questions posed, the Board nevertheless must again remand this claim since a purported etiological link with exposure to herbicides and aggravation unfortunately were not addressed.  Consequently, there was not the required substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, this cause-of-death claim is again REMANDED for the following still additional development and consideration:

1.  Return the claims file to the physician that provided the VA opinions in September 2013 in order to obtain supplemental opinions.  If he is not available to provide this necessary further comment, then the claims file must be given to another physician for review and opinion.


Based on this review of the file, the designated physician is asked to indicate whether:

a) it is as likely as not (meaning 50% or greater probability) that the Veteran's sarcoidosis was the result of any exposure to herbicides during his military service?

b) it is as likely as not (50% or greater probability) that the Veteran's cardiomegaly was aggravated by his diabetes mellitus with early diabetic nephropathy and moderate anemia?

c) it is as likely as not (50% or greater probability) that the Veteran's hypertension was aggravated by his diabetes mellitus with early diabetic nephropathy and anemia and/or ischemic heart disease?  

* If so, is it also as likely as not (50% or greater probability) that his hypertension aggravated cardiomegaly?

* And if so, is it as likely as not (50% or greater probability) that his hypertension either (i) caused OR (ii) aggravated his pulmonary hypertension?


2.  Review the examination report to ensure it provides responses to the questions asked (assuming a response is possible of feasible).  If the examination report does not include adequate responses to the specific opinions requested, return the report for all necessary additional information.

3.  Then readjudicate this cause-of-death claim in light of this and all other additional evidence.  If this claim continues to be denied, send the appellant-widow another SSOC and give her time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



